                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                       Civil Minutes

Date: April 24, 2019                                                        Judge: Jon S. Tigar

Time: 15 minutes

Case No.        3:19-cv-00717-JST
Case Name       Stephen Breaux v. Accredited Surety and Casualty Company, et al.

Case No.        3:19-cv-01265-JST
Case Name       Shonetta Crain, et al. v. Accredited Surety and Casualty Company, et al.


Attorneys for Plaintiffs:       Stephanie Dominique Carroll
                                Benjamin D. Elga
                                Adam Gitlin
                                Dean M. Harvey
                                Laura L. Ho
                                Katherine C. Lubin
                                Cindy Panuco
                                Stuart Rossman
                                Yaman Salahi

                                Nisha Kashyap (appeared by telephone)

Attorneys for Defendants:       Accredited Surety and Casualty Company
                                Paul J. Riehle

                                Aegis Security Insurance Company
                                Timothy P. Irving (appeared by telephone)

                                All-Pro Bail Bonds Inc.
                                Andrew Koning

                                Allegheny Casualty Company / Associated Bond and Insurance
                                Agency, Inc. / Bankers Agency, Inc. / Associated Bond and
                                Insurance Agency, Inc. / Bankers Insurance Company / Harco
                                National Insurance Company / International Fidelity Insurance
                                Company / Lexington National Insurance Corporation / Jerry
                                Watson
                                Gary A. Nye
Case Nos.   3:19-cv-00717-JST, 3:19-cv-01265-JST


                              American Bail Coalition, Inc. / William B Carmichael
                              Nicole S. Healy

                              American Contractors Indemnity Company
                              Gerard G. Pecht (appeared by telephone)

                              American Surety Company / Indiana Lumbermens Mutual
                              Insurance Company
                              Howard Holderness
                              John A. Sebastinelli

                              Bond Safeguard Insurance Company / Lexon Insurance
                              Company
                              Casey A. Hatton
                              W. Scott Croft (appeared by telephone)
                              Christie A. Moore (appeared by telephone)

                              California Bail Agents Association / Sun Surety Insurance
                              Company / Universal Fire & Insurance Company
                              Gregory S. Day (appeared by telephone)

                              Continental Heritage Insurance Company
                              Erik C. Swanholt (appeared by telephone)
                              Alyssa L. Titche (appeared by telephone)

                              Crum & Forster Indemnity Company / North River Insurance
                              Company / Seneca Insurance Company / United States Fire
                              Insurance Company
                              Robert Berg

                              Danielson National Insurance Company / National American
                              Insurance Company
                              Julie Ann Gryce
                              Michael P Murphy

                              Financial Casualty & Surety, Inc.
                              Shannon W. Bangle
                              James Mills
                              Michael D. Singletary

                              Golden State Bail Agents Association
                              John M. Rorabaugh (appeared by telephone)

                              Philadelphia Reinsurance Corporation
                              Travis R. Wall



                                             2
 Case Nos.      3:19-cv-00717-JST, 3:19-cv-01265-JST


                                  Safety First Insurance Company
                                  Regina J. McClendon

                                  Seaview Insurance Company / Two Jinn, Inc.
                                  Jon F. Cieslak

                                  Stillwater Property and Casualty Insurance Company
                                  Michael Shepherd

                                  Williamsburg National Insurance Company
                                  Anne K. Edwards


 Deputy Clerk: William Noble                               FTR Recording Time: 2:09 – 2:24 p.m.

                                         PROCEEDINGS

Initial case management conference.

                                     RESULT OF HEARING

   1. The Court set a deadline of May 1, 2019 for the filing of a motion for appointment of
      interim lead class counsel and an executive committee.

   2. The parties’ proposed consolidation pretrial order should use the mechanism provided in
      Civil L.R. 3-12 to add additional cases. A new proposed order shall be submitted to the
      Court.

   3. The Court declines to resolve the parties’ dispute regarding when discovery should
      commence until after the filing of a consolidated complaint. At that time, the parties may
      make an appropriate request for relief to the Court.

   4. The Court set a deadline of April 26, 2019 at 12:00 p.m. for the submission of a joint
      stipulation that describes the briefs and page limits that will be filed for any motion
      dismiss. If the parties are unable to reach an agreement they shall submit competing
      proposals and the Court will choose one.

   5. The Court will adopt, with modification, the defendants’ proposed schedule. After a
      further case management conference, the Court will set the remainder of the deadlines
      through class certification.




                                                 3
